Name: Regulation (EEC) No 660/74 of the Commission of 25 March 1974 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 3 . 74 Official Journal of the European Communities No L 80/7 REGULATION (EEC) No 660/74 OF THE COMMISSION of 25 March 1974 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 419/74 (2), and in particular Article 1 1 (3) thereof ; Whereas the second and third subparagraphs of Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (3) of 24 April 1970 on granting aid for skimmed milk processed into casein and caseinates, as last amended by Regulation (EEC) No 3061 /73 (4 ) provide for the gradual abolition of aid for skimmed milk processed into lower quality acid casein and rennet-casein ; whereas , in view of recent production trends for these products, application of the said measure should be delayed for a limited period ; Article 2 ( 1 ) of Regulation (EEC) No 756/70 is amended as follows : 1 . In the second subparagraph the date '1 April 1974' is replaced by '1 November 1974'; 2. In the third subparagraph the date '1 November 1974' is replaced by '1 April 1975'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1974. For the Commission i The President Francois-Xavier ORTOLI ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 49, 21 . 2 . 1974, p . 2. Q) OJ No L 91 , 25 . 4. 1970, p . 28 . ( «) OJ No L 312, 13 . 11 . 1973, p . 11